Name: Commission Regulation (EEC) No 525/90 of 28 February 1990 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-Member countries
 Type: Regulation
 Subject Matter: Europe;  trade policy;  animal product;  tariff policy
 Date Published: nan

 No L 53/84 1 . 3 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 525/90 of 28 February 1990 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (EEC) No 19/82 should accordingly by modified by details of the authority of of Poland now empowered to issue export licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (4), as amended by Regulation (EEC) No 3887/87 (*), relates in particular to licences issued in the framework of voluntary-restraint agreements and Annex III thereof contains a list of authorities in third countries empowered to issue export licences ; Whereas Poland has changed the authority empowered to issue export licences ; Whereas Annex III to Regulation Article 1 In point VIII of Annex III to Regulation (EEC) No 19/82 : 'Animex' is replaced by 'Ministerstwe WspoÃ pracy Gospodarczes Ze Zagranica'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1990. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 289, 7. 10 . 1989, p. 1 , (2) OJ No L 275, 18 . 10 . 1980, p. 2. (3) OJ No L 373, 31 . 12. 1987,: p. 1 . (&lt;) OJ No L 3, 7. 1 . 1982, p. 18 . O OJ No L 365, 24. 12. 1987, p. 39 .